Donald L. Corbin, Justice. Appellant, Carolyn Stone, appeals an order of the Faulkner County Circuit Court, entered by the court sitting without a jury, dismissing her complaint against appellee, Mayflower School District. This appeal, arises from a contract dispute over salary between appellant, a teacher and counselor, and appellee, and was certified to this court because it requires interpretation of The Teachers’ Minimum Salary Law, Ark. Code Ann. § 6-17-1001 to -1003 (Repl. 1993), and The School Finance Act of 1984, Ark. Code Ann. §§ 6-20-301 to - 321 (Repl. 1993). Jurisdiction is therefore properly in this court pursuant to Ark. Sup. Ct. R. l-2(a)(3) and (d). Although appellant died before her appeal was submitted, both parties, in oral argument before this court, stipulated that the record should reflect that an order of revivor has been entered. We find no error and affirm. The thrust of appellant’s argument in this case is that, in violation of The Teachers’ Minimum Salary Law and The School Finance Act of 1984, she was not paid in accordance with appellee’s salary schedule. Appellant contends she was not given full credit for her previous experience as a teacher. She filed suit against appellee seeking judgment for the difference between her salary and the salary appellant argued she should have been paid had she been classified correctly in the salary schedule. The evidence revealed that appellant signed annual employment contracts with appellee from the 1987-88 school year through the 1992-93 school year. Appellee does not dispute that appellant’s 1987-88 contract reflected an experience level of five years. After the 1987-88 contract, appellant’s ensuing contracts each reflected an additional year’s experience so that with the final contract between the parties in 1992-93 reflected she had ten years experience. Appellant testified that at the time she signed the 1987-88 contract she was certified in art, physical education, industrial arts, and counseling grades kindergarten through twelve; she had seventeen years teaching experience. The 1987-88 contract stated her primary responsibility was elementary school counselor. Appellant testified that she had worked as a counselor for only two of the seventeen years she had taught. She stated further that it was not until she served on the committee to review the policy handbook, after she signed the 1987-88 contract, that she discovered she was not being paid in accordance with appellee’s salary schedule. However, appellant admitted on cross-examination, that she accepted the 1987-88 contract “willingly and happily” and that she signed every contract thereafter knowing what the policy handbook stated regarding the salary schedule. Appellant frames the issue of this case as whether a school district can pay a teacher a salary different from the one specified for that teacher on the district’s salary schedule. Appellant contends the answer is no, and cites Marvel v. Coal Hill Public Sch. Dist., 276 Ark. 369, 635 S.W.2d 245 (1982), in support. In Marvel, this court held that a school district could not avoid abiding by its own salary schedules simply because a federal grants program provided for a lower salary. Because the facts of Marvel and the present case are so dissimilar, Marvel is not controlling of the present case. Appellee responds that, according to statute and its own personnel policies filed with the State Board of Education, it could pay a teacher less than required by its salary schedule so long as the Board had “good reason” for doing so and stated such reason in the official minutes of the Board’s meetings.  The trial court found that the parties entered into a contract whereby appellant’s starting salary was based on five years experience as applied to the salary schedule then in existence and that appellant had been paid the required increments based on the original agreement between the parties. The trial court therefore dismissed her complaint. We cannot say the trial court’s findings were clearly erroneous and therefore affirm the judgment. Murray v. Altheimer-Sherrill Public Sch., 294 Ark. 403, 743 S.W.2d 789 (1988). Section 6-17-201(a) of the Arkansas Code of 1987 Annotated, 1993 replacement volume, provides that “[e]ach school district in the state shall have a set of written personnel policies, including the teacher salary schedule.” The Code further provides that the personnel policies in effect at the time a teacher’s contract is entered into or renewed shall be considered to be incorporated as terms of the contract and shall be binding upon both parties unless changed by mutual consent. Ark. Code Ann. § 6-17-204(a) (Repl. 1993). At the time appellant signed her 1987-88 contract, the personnel policies then in effect provided in pertinent part: Section 3.2 A. Employees’ salaries shall correspond to an adopted salary schedule which takes into account the level of preparation and the years of teaching experience, unless the Board, for good reason, decide to exclude a teacher or administrator from schedule and include such statement in its official minutes. [Emphasis added]. The official minutes of the August 3, 1987 Board meeting reflect that appellant’s “placement on the salary schedule at experience step #5 [was] due to lack of experience in Specialty Field and mutual agreement.”  Our law is clear that school districts must adopt a minimum salary schedule with annual increments for education and experience and that they must abide by that schedule. Marvel, 276 Ark. 369, 635 S.W.2d 245; section 6-17-1001. As an assurance that districts would actually pay teachers according to the schedule, our legislature has required that the salary schedule must reflect the actual pay practices of the district in order for the district to receive state aid. Section 6-20-319(4)(B). However, our law is equally clear that the personnel polices of a school district are incorporated into a teacher’s contract unless changed by mutual consent. Section 6-17-204; Helena-West Helena Sch. Dist. #2 v. Randall, 32 Ark. App. 50, 796 S.W.2d 586 (1990). Appellee’s personnel policies provided that a teacher could be excluded from the salary schedule for good reason. Appellee’s “good reason” for giving appellant only five years experience for the counselor’s position was because only two of her seventeen years of experience were in the counseling field. The trial court found appellant and appellee reached an agreement. Based on this record, we cannot say the trial court erred. The judgment is affirmed. Glaze and Roaf, JJ., dissent.